Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited references individually or in combination disclose or render obvious an annular track with a plurality of bearings moving independently for changing the shape of the annular track. Covington (US2014/0271201) is the closest prior art of record that discloses a conventional swashplate with a rotating and non-rotating ring as well as an axial bearing in-between, but lacks to disclose an annular track with a plurality of bearings moving independently for changing the shape of the annular track as recited in claim 1. Similarly neither Covington nor any of the prior arts of record individually or in combination discloses or render obvious a swashplate assembly comprising the annular track comprising a plurality of movable surfaces upon which the plurality of pitch change links ride, each of the plurality of movable surfaces configured to move independently from each other and with respect to the swashplate to undulate the annular track and  change a pitch of each rotor blade connected to a respective pitch change link as each pitch change link rides on the annular track during rotation of the rotor blade, as recited in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642